STAFFORD MILLS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Stafford Mills v. CommissionerDocket No. 30003.United States Board of Tax Appeals12 B.T.A. 877; 1928 BTA LEXIS 3441; June 27, 1928, Promulgated *3441 Held, collection of the deficiency for 1918 is not barred by the statute of limitations.  Art Metal Works,9 B.T.A. 491">9 B.T.A. 491. F. J. Albus, Esq., for the petitioner.  L. C. Mitchell, Esq., for the respondent.  VAN FOSSAN *877  The Commissioner determined a deficiency of $135.621 in income and profits taxes for the calendar year 1918.  Two issues are raised *878  by the pleadings, one of which was waived by petitioner at the hearing.  The only issue presented for determination is whether or not the collection of the alleged deficiency is barred by the statute of limitations.  FINDINGS OF FACT.  The petitioner is a Massachusetts corporation with its principal office at Fall River, Mass.The petitioner filed its income and profits-tax return for the calendar year 1918, on June 16, 1919.  On February 8, 1924, the petitioner signed a waiver which was also executed by respondent, consenting to the extension for one year of the period of limitation prescribed by statute for the determination, assessment and collection of additional taxes for the year 1918.  On June 11, 1925, the respondent assessed against the petitioner an*3442  additional tax for the year 1918 in the sum of $135,621.  On May 31, 1927, the respondent mailed to the petitioner a 60-day (deficiency) letter setting forth his determination of a deficiency in tax for the year 1918 in the sum of $135,621.  On July 29, 1927, the petitioner filed with this Board its appeal from said determination.  At the time of mailing the 60-day letter, the said deficiency had not been paid and no proceeding in court had been instituted for the collection of the same.  OPINION.  VAN FOSSAN: The petitioner contends that the collection of the deficiency is now barred by the statute of limitations, since the period agreed upon by the parties in the waiver of February 8, 1924, expired before the deficiency letter was mailed in this case and no proceeding in court for the collection of the deficiency has been instituted.  it is argued that although the assessment was seasonably made the period allowed for the collection thereof is controlled by the waiver executed by the parties and is not affected by section 278(d) of the Revenue Act of 1924.  This contention has been fully considered by the Board in a number of cases, and rejected.  *3443 ; ; ; ; and . See also , and . Judgment will be entered for the respondent.